UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
-against- - ORDER
GEORGE PAGAN, 19 Cr, 320 (PGG)

Defendant,

 

 

PAUL G. GARDEPHE, U.S.D.J.:

It is hereby ORDERED that the conference previously scheduled for December 5,
2019 at 10:15 a.m. will now take place on December 5, 2019 at 3:30 p.m. in Courtroom 705 of
the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
December 2, 2019

SO ORDERED.

Eeud t Bards

Paul G. Gardephe
United States District Judge

 

 
